IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00302-CR

FREEBIRD BAIL BONDS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                             From the County Court
                             Freestone County, Texas
                               Trial Court No. 5073


                          MEMORANDUM OPINION


      Davie C. Westmoreland as agent for Allegeheny Casualty Co. d/b/a Freebird

Bail Bonds has filed a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Westmoreland states that the appeal is moot because he paid the judgment at issue in

full. Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                               AL SCOGGINS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 24, 2011
Do not publish
[CR 25]




Freebird Bail Bonds v. State                  Page 2